UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2252



SADIO DIALLO,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-622-486)


Submitted:   July 28, 2006                 Decided:   October 18, 2006


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, Silver Spring, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Donald E. Keener,
Deputy Director, Bryan S. Beier, Senior Litigation Counsel,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sadio Diallo, a native and citizen of Guinea, petitions

for   review   of    an   order   of   the   Board   of   Immigration   Appeals

(“Board”) denying her motion to reconsider its previous order,

which affirmed, without opinion, the immigration judge’s denial of

Diallo’s requests for asylum and withholding of removal.                Because

Diallo failed to raise any issues pertaining to the propriety of

the Board’s denial of her motion to reconsider in the argument

section of her brief, we find that she has failed to preserve any

issues for review.          See Fed. R. App. P. 28(a)(9)(A) (“[T]he

argument . . . must contain        . . . appellant’s contentions and the

reasons for them, with citations to the authorities and parts of

the record on which the appellant relies.”); Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to

comply with the specific dictates of [Rule 28] with respect to a

particular claim triggers abandonment of that claim on appeal.”).

Accordingly, we deny the petition for review for the reasons stated

by the Board.       See In re: Diallo, No. A97-622-486 (B.I.A. Oct. 11,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       - 2 -